Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-20-2006

Hrutkay v. Director OWCP
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2992




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Hrutkay v. Director OWCP" (2006). 2006 Decisions. Paper 724.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/724


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 05-2992


                                LOIS B. HRUTKAY
                            (Widow of Edward J. Hrutkay)

                                           v.

              DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
            PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
                   BETHENERGY MINES, INCORPORATED

                                    Lois B. Hrutkay,

                                                Petitioner




                    On Petition for Review of a Decision and Order
                             of the Benefits Review Board
                               (BRB No. 04-0717 BLA)

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 31, 2006

                   BEFORE: SMITH and COWEN, Circuit Judges,
                        and ACKERMAN*, District Judge

                                 (Filed July 20, 2006)




*Honorable Harold A. Ackerman, Senior United States District Judge for the District of
New Jersey, sitting by designation.
                                         OPINION


COWEN, Circuit Judge.

       Before us is a Petition for Review of the decision of the Benefits Review Board

(BRB) affirming the denial by the Administrative Law Judge (ALJ) of Lois Hrutkay’s

claim for survivor’s benefits under the Black Lung Benefits Act, 30 U.S.C. §§ 901-945.

The ALJ denied her claim for survivor’s benefits on the grounds that pneumoconiosis did

not contribute to the death of her husband, Edward Hrutkay. We will affirm.

                                             I.

       The ALJ and BRB set forth the background of the matter in their respective

decisions, and as we write solely for the parties, we need not go into greater detail. Mr.

Hrutkay worked as a coal miner for about forty years. He smoked cigarettes for

approximately fifty years and quit smoking seven years prior to his death. In the last nine

months of life, he was hospitalized on multiple occasions for a variety of medical

problems, including chronic obstructive pulmonary disease, congestive heart failure, and

coronary artery disease. Hrutkay died on April 10, 2002, and according to his death

certificate, the cause of death was coronary artery disease. The death certificate also lists

chronic obstructive pulmonary disease and peripheral vascular disease as other conditions

contributing to his death.




                                              2
       During the hearing, the ALJ considered, inter alia, the expert reports of Dr. Cyril

Wecht, a pathologist who conducted Mr. Hrutkay’s autopsy; Dr. Richard Naeye, a

pathologist; and Dr. Robert Altmeyer, a pulmonologist. Dr. Wecht opined that

pneumoconiosis was a substantial cause of Mr. Hrutkay’s death. Dr. Naeye and Dr.

Altmeyer found that Mr. Hrutkay’s pneumoconiosis was too mild to be a substantial cause

of his death. After reviewing all of the evidence, the ALJ ultimately credited the reports

of Dr. Naeye and Dr. Altmeyer and denied Ms. Hrutkay benefits.

                                            II.

       We have jurisdiction over this black lung benefits appeal pursuant to 30 U.S.C. §

932(a). See Lukosevicz v. Director, OWCP, 888 F.2d 1001, 1003 (3d Cir. 1989). We

review the BRB’s decision for errors of law and to ensure that the BRB has adhered to its

scope of review. See Oravitz v. Director, OWCP, 843 F.2d 738, 739 (3d Cir. 1988). We

must conduct an independent review of the record and “decide whether the ALJ’s

findings are supported by substantial evidence.” Sun Shipbuilding & Dry Dock Co. v.

McCabe, 593 F.2d 234, 237 (3d Cir. 1979). “‘Substantial evidence’ has been defined as

‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Kowalchick v. Director, OWCP, 893 F.2d

615, 619-20 (3d Cir. 1990) (citation omitted).

       To be entitled to survivor’s benefits, the petitioner must prove that Hrutkay’s death

was “due to pneumoconiosis” arising out of his employment in coal mines. 30 U.S.C. §



                                             3
901(a). “Death will be considered due to pneumoconiosis” if “pneumoconiosis was a

substantially contributing cause or factor leading to the miner’s death . . . .” 20 C.F.R. §

718.205(c)(2). Pneumoconiosis is a substantially contributing cause of death if it actually

“hastens death.” Lukosevicz, 888 F.2d at 1006.

       Ms. Hrutkay first argues that the ALJ committed error when he “automatically

accepted” and “mechanically assigned” more weight to the opinions of Dr. Naeye and Dr.

Altmeyer that pneumoconiosis did not contribute to or hasten Hrutkay’s death. An ALJ

has a statutory duty to analyze “‘all of the relevant evidence’ and to provide a sufficient

explanation for his ‘rationale in crediting certain evidence.’” Bill Branch Coal Corp. v.

Sparks, 213 F.3d 186, 190 (4th Cir. 2000) (citation omitted). In the present case, the ALJ

provided specific reasons why he discredited Dr. Wecht’s report and credited the reports

of Dr. Naeye and Dr. Altmeyer. The ALJ noted that Dr. Naeye reviewed Mr. Hrutkay’s

medical records and the slides from the autopsy. Dr. Naeye found moderately severe to

severe centrilobular emphysema and severe necrotizing pneumonia in the lung slides. He

also found mild to moderately severe chronic bronchitis and very mild coal workers’

pneumoconiosis. Dr. Naeye concluded that Hrutkay’s pulmonary impairments were due

to his heavy smoking, not his exposure to coal dust. The causes of death were necrotizing

pneumonia and a recent myocardial infarction.

       The ALJ also noted that Dr. Altmeyer reviewed Hrutkay’s medical records and

concluded that the cause of death was coronary artery disease with pneumonia a likely



                                              4
contributing cause. He concluded that Hrutkay’s pulmonary symptoms and abnormalities

were far too severe to be attributed to the minimal degree of pneumoconiosis.

       The ALJ also discussed Dr. Wecht’s two reports. In Dr. Wecht’s first report, he

opined that Hrutkay suffered from pneumoconiosis, which was confirmed by, inter alia,

his autopsy findings. He opined that pneumoconiosis was the basis for Hrutkay’s chronic

obstructive pulmonary disease and was a substantial contributing factor in his death. The

ALJ noted that Dr. Wecht’s first report was phrased in general terms and provided no

explanation for his conclusion that pneumoconiosis substantially contributed to death.

       In Dr. Wecht’s second report, he opined that the pneumoconiosis was the principal

etiologic factor of Hrutkay’s pulmonary disease. He noted that Hrutkay smoked

cigarettes for about forty-five years but quit approximately seven years prior to his death.

Dr. Wecht cited a medical article indicating that long time cigarette smokers who quit can

experience improvements in their lung functions. The ALJ found that Dr. Wecht did not

persuasively attribute Hrutkay’s chronic obstructive lung disease to coal dust exposure as

opposed to very heavy cigarette smoking. The ALJ noted that a possible improvement in

lung function after Hrutkay quit smoking seven years before he died does not establish

that pneumoconiosis was a factor in his death.

       Dr. Wecht further noted in his second report that centrilobular emphysema may be

caused by coal dust. The ALJ noted, however, that Dr. Wecht failed to establish that coal

dust caused Hrutkay’s centrilobular emphysema. Dr. Wecht also stated that the



                                             5
pneumoconiosis diminished the supply of oxygen to Hrutkay’s heart and caused his fatal

heart disease. The ALJ found no dispute between the three doctors that Hrutkay had very

minimal pneumoconiosis. The ALJ also noted that Dr. Wecht’s report failed to explain

how minimal pneumoconiosis impaired Hrutkay’s heart function and contributed to his

death. His opinion involved generalities and theoretical possibilities. Unlike Dr. Wecht’s

opinion, the ALJ found that the opinions of Dr. Naeye and Dr. Altmeyer were well

reasoned, thoroughly discussed all the evidence, and provided sound conclusions. The

ALJ also gave greater weight to Dr. Naeye’s opinion because his curriculum vitae showed

that he had greater expertise with occupational lung diseases than Dr. Wecht.

       After reviewing the ALJ’s analysis and the record, it is clear that the ALJ

considered the relevant evidence and articulated a sufficient rationale for crediting the

opinions of Dr. Naeye and Dr. Altmeyer over the opinion of Dr. Wecht. We find no error

because the ALJ fulfilled his statutory duties and his findings are supported by substantial

evidence.

       Petitioner also argues that the ALJ erred by failing to give Dr. Wecht’s autopsy

report and opinion sufficient weight. She contends that Dr. Wecht’s opinion should have

been given more weight because he was a treating physician. When weighing medical

evidence, an ALJ must consider the relationship between the miner and any treating

physician whose report is admitted into the record. See 20 C.F.R. § 718.104(d). In an

appropriate case, the ALJ may give more weight to a treating physician’s opinion due to



                                             6
the relationship between the miner and the physician as long as the opinion is deemed

credible “in light of its reasoning and documentation, other relevant evidence and the

record as a whole.” Id. § 718.104(d)(5). In the present case, the ALJ found that Dr.

Wecht’s first report was “phrased in general terms” and failed to explain how

pneumoconiosis substantially contributed to Hrutkay’s death. The ALJ found that the

second report was not credible because Dr. Wecht failed to persuasively attribute

Hrutkay’s obstructive pulmonary disease to coal dust exposure as opposed to smoking.

Moreover, the ALJ found that Dr. Wecht failed to explain how minimal pneumoconiosis

impaired heart function and contributed to his death. We conclude that the ALJ’s

findings are supported by substantial evidence. The ALJ did not err by giving less weight

to Dr. Wecht’s autopsy report and opinion. See Lango v. Director, OWCP, 104 F.3d 573,

577-78 (3d Cir. 1997) (refusing to defer to treating physician’s opinion when he gave no

basis for his conclusion).

       Ms. Hrutkay also argues that the ALJ erred by giving Dr. Naeye’s opinion more

weight based on his credentials. According greater weight to the opinions of physicians

who have superior credentials is a permissible way of resolving conflicting medical

opinions. See Adkins v. Director, OWCP, 958 F.2d 49, 52 (4th Cir. 1992); Sexton v.

Director, OWCP, 752 F.2d 213, 215-16 (6th Cir. 1985). The ALJ compared the curricula

vitae of Dr. Naeye and Dr. Wecht and found Dr. Naeye’s credentials to be more




                                            7
impressive. After reviewing the curricula vitae of both physicians, we find substantial

evidence to support the ALJ’s finding.

      Finally, the petitioner baldly asserts that the ALJ showed personal animosity

towards Dr. Wecht. We reject this argument since she points to no evidence in the record

showing bias.

                                           III.

      For the foregoing reasons, we deny the Petition for Review and affirm the order of

the Benefits Review Board entered on May 12, 2005.




                                            8